Exhibit 10.14

SEPARATION AGREEMENT

Separation Agreement (“Agreement”), by and between Ram D. Wertheim who resides
at Two Catamount Road Westport, CT 06880 (the “Executive”) and MBIA Services
Corporation (the “Employer”) on behalf of any of its past or present parent
entities, subsidiaries, divisions, affiliates and related business entities,
assets, employee benefit plans or funds, successors and assigns, and any of its
or their past or present directors, officers, fiduciaries, agents, trustees,
administrators, employees and assigns (collectively the “MBIA Entities and
Persons”).

1. Separation from Employment. The Executive agrees that from and after March 2,
2017, he will step down from his position as Chief Legal Officer and Secretary
of MBIA Inc. (“MBIA”) and will resign from all of his other positions with MBIA
and/or its affiliates (including the Employer) (collectively, the “MBIA
Entities”), except that, unless terminated by the Executive or the Employer
earlier, the Executive will remain employed as an employee of the Employer and
retain the title of Executive Vice President of MBIA until January 1, 2018,
which (unless terminated by the Executive or the Employer earlier) shall be the
last day of the Executive’s employment (the last day of employment being
referred to herein as the “Separation Date”). From and after March 2, 2017
through the Separation Date, the Executive will make himself available to the
Employer as may be reasonably necessary to provide transition and other
reasonable services as the Employer may request.

2. Consideration for this Agreement. Subject to the Executive’s compliance with
the terms and conditions of this Agreement, the Executive shall be entitled to
the payments and benefits described in the Severance Terms attached as Exhibit A
to this Agreement (the “Severance Terms”). The Executive’s right to receive the
payments and benefits set forth in Section 2 of the Severance Terms (the
“Severance Benefits”) is conditioned upon the Executive’s executing and not
revoking a release of claims in favor of the MBIA Entities and Persons, a form
of which is attached as Exhibit B to this Agreement, after the Separation Date
but not later than 28 days after the Separation Date. The Executive acknowledges
that the Severance Benefits: (i) in his view, exceed any payment, benefit, or
other thing of value to which he might otherwise be entitled under any policy,
plan, or procedure of the MBIA Entities or pursuant to any prior agreement or
contract (oral, written or otherwise) between any MBIA Entity and the Executive;
and (ii) shall be in full discharge of any and all liabilities and obligations
of the MBIA Entities to the Executive, monetarily or with respect to employee
benefits (except for vested benefits under any MBIA employee benefit pension
plan) or otherwise, any and all obligations arising under any alleged written or
oral employment agreement, policy, plan or procedure of the MBIA Entities and/or
any alleged understanding or arrangement between the Executive and any MBIA
Entity.

3. Restrictions on Post-Employment Activities. Payment of the Severance Benefits
is conditional on the Executive’s compliance with the restrictions of this
paragraph during the Executives employment and for a period of two years
following the Separation Date (the “Restriction Period”). During the Restriction
Period, the Executive shall not engage in any of the activities described below:

a. Except with the prior written consent of the Employer’s CEO, directly or
indirectly, own any interest in, operate, join, control or participate as a
partner, director, principal, officer, or agent of, enter into the employment
of, act as a consultant to, or perform any services for any monoline financial
guarantee company, whether currently in existence or formed after the date
hereof, which currently includes Assured Guaranty, BAM, AMBAC, FGIC, Syncora or
any of their affiliates or successors or with any other company that is
established for the purposes of providing financial guaranty or similar credit
enhancement products, that would compete with MBIA. Notwithstanding anything
herein to the contrary, the foregoing shall not prevent the Executive from
acquiring as an investment securities representing not more than two percent
(2%) of the outstanding voting securities of any publicly held corporation or
from the general practice of law.



--------------------------------------------------------------------------------

b. Directly or indirectly (i) hire, solicit, or help another person or entity to
hire or solicit any employee of any MBIA Entity or any person who has been an
employee of any MBIA Entity within a one year period prior to the first date on
which the Executive attempts to hire, solicit or help another person or entity
to hire or solicit such person or (ii) induce or encourage any employee of any
MBIA Entity to leave such MBIA Entity’s employ.

4. Confidential Information. Subject to Section 11, the Executive agrees that he
will not use for his own benefit or disclose to third parties any Confidential
Information, as defined herein, relating to any MBIA Entity and its businesses,
including any Confidential Information of customers of any MBIA Entity, obtained
by him during his employment and not otherwise public knowledge or known within
the applicable industry (other than by acts by the Executive in violation of
this Agreement). For purposes of this Agreement, “Confidential Information”
shall include, without limitation, information not otherwise known in the
applicable industry and/or not previously disclosed to the public by any MBIA
Entity or its management (other than the Executive) with respect to the
operations, facilities and methods, strategies, trade secrets and other
intellectual property, systems, procedures, technical know-how, methods of
investment, processes, customers, clients, investors, markets, marketing
methods, manuals, confidential reports, fee information, finances, financial or
listing information (including, without limitation, the revenues, costs or
profits associated with any activities or products of the MBIA Entities,
business plans, prospects, budgetary objectives, opportunities or other
information of or relating to the MBIA Entities). “Confidential Information”
shall not include information which is known within the applicable industry or
is or becomes generally available to the public other than as a result of
disclosure by the Executive in violation of this paragraph.

5. Non-Disparagement.

a. Subject to Section 11, the Executive agrees that he will not publicly
disparage or encourage or induce others to publicly disparage the MBIA Entities
and Persons. For the purposes of this Agreement, the term “disparage” includes,
without limitation, comments or statements to the press and/or media, the MBIA
Entities and Persons or any individual or entity with whom any MBIA Entity has a
business relationship which would adversely affect in any manner (i) the conduct
of the business of the MBIA Entities (including, without limitation, any
business plans or prospects) and/or (ii) the business reputation of the MBIA
Entities and Persons.

b. The Executive agrees that he will direct all requests for employment
references or verification to the Managing Director, Human Resources of the
Employer (currently Liz Blasius, located at 1 Manhattanville Rd., Suite 301,
Purchase, NY 10577), and to no other person at the MBIA Entities. The Managing
Director, Human Resources of the Employer shall respond to any such request in
accordance with Employer policy providing only neutral employment information,
and will make no statements that disparage the Executive.

6. Cooperation.

a. The Executive agrees that, subject to his reasonable scheduling needs, he
will reasonably cooperate, including participation in telephonic or in-person
meetings or interviews reasonably requested from time to time, with the MBIA
Entities and their counsel in connection with any investigation, administrative
proceeding or litigation relating to any matter that occurred during his
employment in which he was involved or of which he has knowledge. MBIA will
reimburse the Executive for reasonable out-of-pocket expenses incurred and
relating to his compliance with requests from the MBIA Entities made in
accordance with or in furtherance of this paragraph.

b. Subject to Section 11, the Executive agrees that, in the event he is
subpoenaed or otherwise required by any person or entity (including, but not
limited to, any government agency) to give testimony (in a deposition, court
proceeding or otherwise) which in any way relates to his employment with any
MBIA Entity, he will give prompt notice of such request to the Managing
Director, Human Resources of the Employer (currently Liz Blasius, located at 1
Manhattanville Rd., Suite 301, Purchase, NY 10577), and will make no disclosure
until the MBIA Entities have had a reasonable opportunity to contest the right
of the requesting person or entity to such disclosure. The Executive understands
that nothing contained in this Agreement is intended to prohibit or restrict the
Executive from providing truthful information concerning his employment with any
MBIA Entity or the MBIA Entities’ business, to any governmental, regulatory or
self-regulatory agency or in response to any inquiry or investigation conducted
by any such governmental or regulatory or self-regulatory authority, or in any
legal action in which he is subpoenaed pursuant to properly issued legal
process.

 

2



--------------------------------------------------------------------------------

7. Return of Company Property. The Executive agrees that, upon his termination
of employment, he shall promptly return to the Employer all Employer property
and all copies thereof in his possession or control.

8. Injunctive Relief and Other Remedies with Respect to Promises Made. The
Executive agrees that if he breaches any of the terms of paragraphs (including
subparagraphs) 3 through 7, it shall constitute a material breach of this
Agreement as to which the MBIA Entities and Persons may seek all available
relief under law, including, but not limited to, recoupment of the amounts paid
to the Executive pursuant to the Severance Terms. The Executive also agrees that
his obligations with respect to the restrictive covenants contained in paragraph
3 herein relate to special, unique and extraordinary matters and a violation of
any of the terms of such covenants and obligations will cause the MBIA Entities
and Persons irreparable injury for which adequate remedies are not available at
law. Therefore, the MBIA Entities and Persons shall be entitled to an
injunction, restraining order or such other equitable relief (without the
requirement to post bond) restraining the Executive from committing any
violation of the covenants and obligations contained herein. These remedies are
cumulative and are in addition to any other rights and remedies the MBIA
Entities may have at law or in equity. In the event the Executive breaches any
provision of this Agreement in any material respect, in addition to any remedy
at law or in equity, the Executive shall not be entitled to receive any
Severance Benefits.

9. Non-Admission. This Agreement is not intended, and shall not be construed, as
an admission that any of the MBIA Entities and Persons has or have violated any
federal, state or local law (statutory or decisional), ordinance or regulation,
breached any contract or committed any wrong whatsoever against the Executive.

10. Severability; Reformation. If any provision of this Agreement is held by a
court of competent jurisdiction to be illegal, void, or unenforceable, such
provision shall be of no force and effect, and such provision shall have no
effect upon, and shall not impair the enforceability of, any other provision of
this Agreement. If a court should determine that any provision of this Agreement
is overbroad or unreasonable, such provision shall be given effect to the
maximum extent possible by narrowing or enforcing in part that aspect of the
provision found to be overbroad or unreasonable. In addition, upon any finding
by a court or agency of competent jurisdiction that any provision of this
Agreement is illegal, void, or unenforceable, the Executive agrees, unless
otherwise prohibited by law, to execute a release, waiver and/or covenant that
is/are legal and enforceable; provided that the expiration of the Restriction
Period set forth in paragraph 3 shall not be extended.

11. Permitted Actions. Nothing in this Agreement, including but not limited to
any confidentiality, non-disclosure, non-disparagement, or cooperation
provisions, waives or limits the Executive’s right to report possible violations
of law or regulation to any governmental agency or federal or state regulatory
authority or self-regulatory organization, making other disclosures that are
protected under any law or regulation, or to cooperate with any investigation or
proceeding by a governmental agency, federal or state regulatory authority, or
self-regulatory organization.

12. Agreement as Evidence. The Executive agrees that this Agreement may only be
used as evidence in a subsequent proceeding in which one of the parties alleges
a breach of and/or indemnification under this Agreement.

13. Governing Law. This Agreement shall be construed and enforced in accordance
with the laws of the State of New York without regard to the principles of
conflict of law.

14. Binding Effect. This Agreement is binding upon, and shall inure to the
benefit of, the parties and their respective heirs, executors, administrators,
successors and assigns.

15. Entire Agreement. The Executive understands that this Agreement and the
documents referred to herein, constitute the complete understanding between the
MBIA Entities and the Executive, and supersedes any and all agreements,
understandings, and discussions, whether written or oral between the Executive
and the MBIA Entities. No other promises or agreements shall be binding unless
in writing and signed by both MBIA or the Employer and the Executive.

16. No Waiver by Breach or Default. Waiver by any party hereto of any breach or
default by the other party of any of the terms of this Agreement shall not
operate as a waiver of any other breach or default, whether similar to or
different from the breach or default waived. No waiver of any provision of this
Agreement shall be implied from any course of dealing between the parties hereto
or from any failure by either party hereto to assert any rights hereunder on any
occasion or series of occasions.

 

3



--------------------------------------------------------------------------------

17. Headings and Captions. The headings and captions in this Agreement are
provided for reference and convenience only. They shall not be considered part
of the Agreement and shall not be employed in the construction of the Agreement.

 

Signature:    

/s/ Ram Wertheim

  Ram D. Wertheim Dated: February 28, 2017 MBIA Services Corporation By:  

/s/ Elizabeth Blasius

Name:     Elizabeth Blasius Title:   Managing Director Date: February 28, 2017

 

4



--------------------------------------------------------------------------------

Exhibit A to

Separation Agreement

Confidential

Severance Terms

For Ram D. Wertheim

This document sets forth the severance benefits that Ram D. Wertheim (“you”)
will be eligible to receive as described below. The severance benefits being
offered to you as described below are subject to the terms set forth in the
Separation Agreement of which this Exhibit is a part (the “Agreement”),
including without limitation, your executing and not revoking a release as
provided in Section 2 of the Agreement.

Section 1: Compensation and Benefits For Services Performed During 2017

 

  •   2017 Salary and Benefits: During your continued employment, you will
continue to receive your base salary at the current level and to participate in
the same benefit plans available to all employees of the Employer as long as you
continue to be an employee of Employer.

 

  •   2017 Performance Bonus and LTI Grant: Unless your employment is terminated
for “cause”, you will be entitled to receive a cash performance bonus for 2017
based on individual and company performance with the target bonus amount being
$600,000 for the year. In addition, unless your employment is terminated for
“cause”, in lieu of the long term incentive restricted stock award for 2017, you
will receive a cash payment in an amount equal to the target LTI amount of
$750,000. Such amounts will be paid to you at the same time as they are paid to
other members of the senior management team regardless of whether you are
employed by MBIA when they are paid. Further, on April 2, 2019, the Company will
pay you $60,000 in lieu of the contribution it would have made to your
non-qualified deferred compensation retirement account in respect of the 2017
bonus that will be paid in 2018.

Section 2: Severance Benefits

 

  •   Severance: Unless your employment is terminated for “cause”, you will be
eligible to receive a severance payment in an amount of $$750,000 (the
“Severance Payment”). In addition, the Company will pay to you the sum of
$250,000 (the “Additional Amount”) in consideration for your agreement that the
unvested grant of 100,000 shares of performance based restricted stock pursuant
to Section 3(c) of the Cash Retention Award and Restricted Stock Agreement dated
December 21, 2012 is hereby forfeited in its entirety. The Severance Payment and
the Additional Amount (less applicable taxes and withholdings) will be paid to
you as practicable following your last day of employment, but not later than
March 15, 2018.

 

  •   Continued Vesting of Restricted Stock: Notwithstanding your termination of
employment as contemplated hereunder and subject to your continued compliance
with Section 3 of the Separation Agreement, all unvested grants to you of
Restricted Stock including the 59,242 shares of restricted granted to you on
March 3, 2016 and all shares of restricted stock to be granted to you in March
2017 for the 2016 performance year, will not be subject to forfeiture as a
result of your termination of employment hereunder but shall continue to vest in
accordance with the terms of such grants and shall be treated as follows:

(i) any unvested shares of time based restricted stock shall all vest on
January 2, 2020 and shall not be subject to any restrictions on transfer from
and after January 2, 2020 and you shall have the option to satisfy any tax
liability arising from such vesting through “net share settlement” consistent
with the Company’s practices for net share settlements for executives of the
Company (the “Net Settlement Procedures”); and

(ii) the number of shares of performance based restricted stock to be granted to
you in March of 2017 (the “Performance Based Shares”) that shall have been
earned by you in accordance with the terms of the grant shall be fully vested on
January 2, 2020 and you shall have the option to satisfy any tax liability
arising from such vesting through the Net Settlement Procedures; provided that
you shall be restricted from transferring or selling any net shares of the
Performance Based Shares you receive on January 2, 2020 after application of the
Net Settlement Procedures until January 2, 2022 (other than any transfers for
estate planning purposes or after your death or disability as may be permitted
in accordance with the terms of such grants).

 

5



--------------------------------------------------------------------------------

  •   KEEPA Plan: Effective immediately, you will no longer be covered under the
Key Employee Protection Plan and your agreement thereunder with MBIA is
terminated.

 

  •   Pre-65 Retiree Medical / Dental Benefits: If you are enrolled in MBIA’s
medical and/or dental plan, you may elect to continue your current coverage for
the period starting on the Separation Date and ending May 15, 2019 (or such
later date in accordance with applicable law), at which time your coverage will
cease. The Company shall pay the cost of such coverage for a period of up to
nine months after the Separation Date after which you may continue the coverage
at your own expense.

 

  •   Financial Planning/Outplacement: The Company shall pay you $10,000 to
cover the cost of financial planning and/or outplacement.

If you die before receiving any of the payments and benefits set forth herein,
they shall accrue to your estate.

As used herein, “cause” means (i) your willful failure to perform substantially
your duties as an employee (other than as a result of incapacity due to physical
or mental illness); (ii) an intentional act of fraud, embezzlement, theft or any
other material violation of law that occurs during or in the course of your
employment; (iii) your engaging in serious misconduct that is injurious to the
company or its affiliates in any way, including, but not limited to, by way of
damage to its/their respective reputations or standings, (iv) your being charged
with, convicted of, or entering a plea of nolo contendere to, a crime that
constitutes a felony or which involves moral turpitude; (v) your intentional
disclosure or misuse of confidential information; (vi) intentional engagement in
any competitive activity which would constitute a breach of your duty of loyalty
to the company or its affiliates; or (vi) intentional material breach of any of
the company’s or its affiliates’ policies or intentional misuse or material
damage to their property.

Section 3 Accrued Benefits

In addition, you will be eligible to receive the following benefits to which you
are entitled regardless of whether you sign the Agreement.

 

  •   Pension / 401k: You may contact Fidelity Investments directly at (800)
421-3844 or on-line at 401k.com regarding your retirement account balances,
distribution options and income tax implications.

 

  •   MBIA Inc. Deferred Compensation Plan: Any vested retirement assets must be
distributed following your separation date in the form of lump sum or in
installment payments as previously elected. As a “specified employee”, any
distribution is subject to a six month waiting period from the Separation Date
in accordance with IRC 409A. Any payments to you will be made in accordance with
the plan.

 

  •   Vacation: You will receive payment for any accrued and unused vacation
days as of your last day of employment.

 

6



--------------------------------------------------------------------------------

Exhibit B to

Separation Agreement

General Release

By and in consideration of the Severance Benefits to be provided by MBIA
Services Corporation (the “Company”) pursuant to the Separation Agreement (the
“Agreement”), dated                              , 2018, between the Company and
Ram D. Wertheim (the “Executive”), whereby the Executive terminates his
employment with the Company effective                          , 201    , the
Executive hereby agrees that:

1. General Release of Claims.

a. The Executive for himself and for his heirs, executors, administrators, and
assigns (hereinafter referred to collectively as “Releasors”), forever releases
and discharges the Company on behalf of any of its past or present parent
entities, subsidiaries, divisions, affiliates and related business entities,
assets, employee benefit plans or funds, successors and assigns, and any of its
or their past or present directors, officers, fiduciaries, agents, trustees,
administrators, employees and assigns (collectively the “MBIA Entities and
Persons”), from any and all claims, demands, causes of action, fees and
liabilities of any kind whatsoever, whether known or unknown, which the
Executive ever had, now has, or may have against the MBIA Entities and Persons
by reason of any actual or alleged act, omission, transaction, practice,
conduct, statement, occurrence, or other matter arising out of the Executive’s
employment, and/ or retirement from employment, up to and including the date on
which the Executive signs this General Release.

b. Without limiting the generality of the foregoing, this General Release is
intended to and shall release the MBIA Entities and Persons from any and all
claims, whether known or unknown, which Releasors ever had, now have, or may
have against the MBIA Entities and Persons arising out of the Executive’s
employment, and/or termination of that employment, including but not limited to
any claim under: (i) the Age Discrimination in Employment Act; (ii) Title VII of
the Civil Rights Act; (iii) the American with Disabilities Act; (iv) the New
York State Human Rights Law; (v) the New York City Administrative Code; (vi) any
claim under any other federal, state or local law (statutory or decisional),
regulation or ordinance relating to and/or prohibiting employment
discrimination, harassment and/or retaliation; (vii) any claim under the
Employee Retirement Income Security Act (excluding claims for accrued, vested
benefits under any employee benefit pension plan of the Company in accordance
with the terms and conditions of such plan and applicable law); (viii) any claim
under the Family and Medical Leave Act; (ix) any other claim (whether based on
federal, state, or local law, statutory or decisional) relating to or arising
out of the Executive’s employment, the terms and conditions of such employment,
the separation of such employment, including but not limited to breach of
contract (express or implied), wrongful discharge, detrimental reliance,
defamation, emotional distress or compensatory or punitive damages; and (x) any
claim for attorneys’ fees, costs, disbursements and/or the like. Nothing in this
General Release shall be a waiver of claims that may (1) arise after the date on
which the Executive signs this General Release, (2) are preserved by the
Agreement, or (3) relate to the Executive’s rights as a shareholder of MBIA.

c. Nothing in the provisions above shall be construed to prevent the Executive
from filing a charge with, or participating in any investigation conducted by, a
governmental agency. Nevertheless, the Executive acknowledges and agrees that by
virtue of the foregoing, he has waived any relief available to him (including
without limitation, monetary damages, equitable relief and reinstatement) under
any of the claims and/or causes of action waived above. Therefore the Executive
agrees that he will not accept any award or settlement from any source or
proceeding (including but not limited to any proceeding brought by any other
person or by any government agency) with respect to any claim or right waived in
this General Release.

2. Governing Law. This General Release shall be construed and enforced in
accordance with, and governed by, the laws of the State of New York, without
reference to principles of conflict of laws.

 

7



--------------------------------------------------------------------------------

3. Acknowledgments. The Executive acknowledges that: (a) he has been advised by
the Company in writing to consult with an attorney of his choosing in connection
with this General Release; (b) he has carefully read this General Release in its
entirety; (c) he has had the opportunity to consider fully for at least
forty-five (45) days the terms of this General Release; (d) he fully understands
the significance of all of the terms and conditions of this General Release and
he has discussed it with independent legal counsel, or has had a reasonable
opportunity to do so; (e) he has had answered to his satisfaction any questions
he has asked with regard to the meaning and significance of any of the
provisions of this General Release; and (f) he is signing this General Release
voluntarily and of his own free will and assent to all the terms and conditions
contained herein with the intent to be bound hereby.

4. Acceptance. The Executive hereby accepts this General Release by fully
executing it and returning it to the Managing Director, Human Resources of the
Company (currently Liz Blasius, located at 1 Manhattanville Rd., Suite 301,
Purchase, NY 10577), no sooner than the Separation Date (as defined in the
Agreement), and no later than 21 days following the Separation Date. After
executing this General Release, the Executive shall have seven (7) days (the
“Revocation Period”) to revoke this General Release by indicating his desire to
do so in writing addressed and delivered to the Managing Director, Human
Resources of the Company (currently Liz Blasius, located at 1 Manhattanville
Rd., Suite 301, Purchase, NY 10577), no later than the close of business on the
seventh (7th) day following the date the Executive executes this General
Release. In the event the Executive does not accept this General Release as set
forth above, or in the event he revokes this General Release during the
Revocation Period, the obligation of the Company to provide the Severance
Benefits which are conditioned on his signing and not revoking this General
Release shall be deemed automatically null and void.

 

8



--------------------------------------------------------------------------------

Dated:    

 

Signature:           Ram D. Wertheim

STATE OF                         )

                                             ) SS.:

COUNTY OF                    )

On this      day of              201    , before me personally came
                                     to be known and known to me to be the
person described and who executed the foregoing General Release, and he duly
acknowledged to me that he executed the same.

                                          Notary Public

 

9